In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                   No. 02-20-00375-CV

ALICIA FERNANDEZ, HASAN HASHMI,              §   On Appeal from the 393rd District
AND SULEMAN F. HASHMI, Appellants                Court

                                             §   of Denton County (19-7694-393)
V.
                                             §   October 7, 2021
INDEPENDENT BANK, Appellee                   §   Memorandum Opinion by Justice
                                                 Birdwell

                                      JUDGMENT

         This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

         It is further ordered that Appellants Alicia Fernandez, Hasan Hashmi, and

Suleman F. Hashmi shall pay all of the costs of this appeal, for which let execution

issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell